Weinstein, J.,
concurs in part and dissents in part, with the following memorandum: Although I concur with the majority that the provision of the order under review which suspended the father’s visitation rights should be deleted, I do not see the need for a new hearing and determination as to his entitlement to visitation. In my view, the record supports the granting to the father of his right to visitation with his children. The hearing should thus be limited to determining the extent of visitation. While it is a generally accepted tenet that a parent’s right to visitation is always subject to the best interests of the child (Miriam R. v Arthur D. R., 85 AD2d 624), a parent máy not be deprived of his or her right to reasonable and meaningful access to the children of the marriage unless evidence has been presented to the court that the exercise of such right is inimical to the children’s welfare or the parent has, in some fashion, forfeited his or her right to such access (Strahl v Strahl, 66 AD2d 571, affd 49 NY2d 1036). The Court of Appeals has held that: “Visitation is a joint right of the noncustodial parent and of the child * * * This view does not lose sight of the fact that, while legal custody may be in one or both of the parents, the fact that it is placed in one does not necessarily terminate the role of the other as a psychologial guardian and preceptor * * * How valuable the mature guiding hand and love of a second parent may be to a child is taught by life itself” (Weiss v Weiss, 52 NY2d 170, 175). The record in the instant case is replete with evidence of the uninterrupted and continuous deep feelings of affection of the father for his children. The evidence points not to his unfitness but to the unjustified interference and psychological manipulation of the father/children relationship by the mother and her paramour. As the majority *859rightfully notes, the father had fully exercised his visitation rights and had enjoyed a beneficial relationship with his children prior to the mother’s having taken up residence with her boyfriend and having contrived to design scenarios intended to create friction between the father and the children. Accordingly, I regard the evidence as insufficient to justify the possible termination of the father’s right to visitation and would remit the matter to the Family Court for a hearing solely with respect to setting a reasonable visitation schedule.